DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Klima on 12 March 2021.

The application has been amended as follows: 

Claim 14 is canceled.
In the claims, claim 1 and claim 16 are amended as follows:
Claim 1 is amended starting at the last line from:
“the ceramic coat including an oxidic ceramic containing a magnesium spinel.” to the following:

, and wherein the bond structure comprises a proportion of at least one chosen from:
M CrAlY where M = Fe, Ni, and/or Co
M CrAl where M = Fe, Ni, and/or Co
NiAl, or NiAlPt,
yttrium-stabilized zirconium oxide (YSZ),
aluminates,
pyrochlores, and
perovskite.----

Claim 16 is amended starting at the last line from:
“wherein the bond structure of the bond coat is generated by a laser ablation method.” to the following:

---- wherein the bond structure of the bond coat is generated by a laser ablation method, and wherein the bond structure comprises a proportion of at least one chosen from:
M CrAlY where M = Fe, Ni, and/or Co
M CrAl where M = Fe, Ni, and/or Co
NiAl, or NiAlPt,
yttrium-stabilized zirconium oxide (YSZ),
aluminates,
pyrochlores, and
perovskite.----
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 March 2021 has been entered.
 
Election/Restrictions
Claims 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 14 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Lipkin (US 2015/0118444 – previously cited) which teaches a turbine component with an optionally profiled bond coat (abstract) and where the bond coat is a Si-containing material which serves as a reinforcement phase between a CMC substrate and a EBC (Paragraphs 8-9).  The Si-containing material is essential to the invention (Paragraphs 24-26).  As such, there is no teaching or suggestion to one of ordinary skill in the art to modify Lipkin to use the recited bond coat with base structure and materials in conjunction with the other recitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 05 March 2021, with respect to 35 USC rejections have been fully considered and are persuasive.  The rejections of claims 1-15 and 19-20 in view of Lee, Kirby, Nagaraj, Wada, and Heimberg have been withdrawn.  Per applicant’s amendments regarding positive recitation of peak structure 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784